Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 30, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00235-CV



              IN RE HAVERHILL CHEMICALS, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-08640

                         MEMORANDUM OPINION

      Relator Haverhill Chemicals, LLC filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Daryl L. Moore, presiding
judge of the 333rd District Court of Harris County, to set aside his January 31, 2019,
March 13, 2019, and March 25, 2019 orders compelling production of documents
relator contends are protected by the attorney-client privilege.

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. Our stay order entered on March
21, 2019 is lifted.


                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2